Citation Nr: 0524256	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  94-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from July 14 through 
December 15, 1988.

2.  Entitlement to an effective date prior to July 24, 1997 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	K. Carpenter, Atty.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1962 to June 1967.  These matters are before the Board of 
Veterans' Appeals (Board) from rating decisions of July 1989 
(PTSD) and April 1998 (earlier effective date for TDIU) by 
the Department of Veterans Affairs (VA) Denver Regional 
Office (RO).

In a January 2003 decision the Board denied the two claims.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a 
December 2003 Joint Motion for Remand by the parties, the 
Court vacated the Board's January 2003 decision in part 
(those parts which denied a rating in excess of 30 percent 
for PTSD for the period from July 14 through December 15, 
1988 and denied an effective date earlier than July 24, 1997 
for the award TDIU), and remanded the case for action 
consistent with the Joint Motion.  [Notably, the Court's 
December 2003 Order listed the increased rating issue as 
pertaining to the time period from "July 14 to December 15, 
1998."  Obviously, the year stated is a typographical error 
(which is corrected here sua sponte for expediency, and to 
forestall waste of government resources).]

In June 2004 the case was remanded for compliance with the 
mandates of the December 2003 Joint Remand.  

The issue of entitlement to a rating in excess of 30 percent 
for PTSD from July 14, 1988 through December 15, 1988 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.



FINDINGS OF FACT

1.  The veteran's claim seeking service connection for PTSD 
was received at the RO on July 14, 1988, and service 
connection was awarded effective from that date.  

2.  A 100 percent schedular rating for PTSD has been awarded 
effective from December 16, 1988; it is not shown that he was 
unemployable prior to that date.  

3.  The veteran's formal claim for TDIU was received in July 
1994.

4.  TDIU was granted effective from July 24, 1997.  


CONCLUSIONS OF LAW

1.  That portion of the veteran's claim seeking TDIU from 
December 16, 1988 to July 24. 1997 is both moot and legally 
insufficient.  38 C.F.R. § 4.16 (a); VAOPGCPREC 6-99.  

2.  An effective date earlier than December 16, 1988 for the 
award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The notice 
provisions of the VCAA were the subject of the Joint Motion 
of the parties in December 2003.  Regarding the matter of 
entitlement to TDIU from December 16, 1988 to July 24, 1997, 
it is significant that the governing regulation is 
dispositive.  The facts are not in dispute.  Hence, the VCAA 
does not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000).  

As to the portion of the claim seeking an effective date for 
TDIU prior to December 16, 1988, it is noteworthy that this 
is a downstream issue from the claim seeking TDIU and the 
award of such benefit.  Notice was properly given via 
statement of the case (SOC).  See VAOPGCPREC 8-2003 (Dec. 
2003).  Regarding content of notice, a May 2002 supplemental 
SOC (SSOC) discussed the basis for the assignment of July 24, 
1997 as the effective date of the award (and what the 
evidence showed).  A December 2004 letter advised the veteran 
to submit any evidence in his possession pertaining to the 
claim.  The decision of the Board in January 2003 outlined 
the statutory and regulatory criteria pertaining to effective 
dates of awards, and to what was needed to establish 
entitlement to TDIU.  The April 2005 SSOC provided the 
complete text of 38 C.F.R. § 3.159(b0(1).  The veteran has 
received full notice as to the matters that are being 
addressed on the merits below. 

As to the duty to assist, given the facts in this case, the 
evidence already of record will be dispositive.  It is 
neither alleged, nor suggested by the record, that any 
pertinent evidence remains outstanding.  The veteran is not 
prejudiced by the Board's consideration of these matters on 
the merits at this point.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Factual Basis/Laws and Regulations/Analysis

On December 13, 1988 VA examination it was noted that the 
veteran was employed as a counselor at an alcohol/drug 
treatment center, and had been since May 1988.  For four 
years prior to that he was employed as a bike shop mechanic.  
He switched jobs "because he needed a career change."  He 
missed two weeks of work in January 1988 due to pneumonia.  
Otherwise, he had not missed any work in the past year.

A June 1990 Social Security Administration (SSA) decision 
shows that the veteran had been disabled since December 16, 
1988, due to, in pertinent part, severe PTSD.  A SSA 
Disability Determination and Transmittal form, dated in 
August 1990, shows the date of disability as December 16, 
1989.  

Correspondence received from the veteran's attorney, to 
include letters dated in January and May 1994, includes 
references to TDIU benefits.  The veteran submitted a formal 
claim for TDIU benefits in July 1994.  See VA Form 21-8940.  
He indicated that he last worked on December 16, 1988.  

In April 1998 the RO granted TDIU, effective July 24, 1997 
(the date of a VA examination when the examiner opined that 
the veteran was unemployable).  

In January 2003 the Board granted a 100 percent schedular 
rating for PTSD from December 16, 1988.  

38 C.F.R. § 4.16(a) provides that a total disability rating 
for compensation may be assigned where the schedular rating 
is less than total [emphasis added] when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities.  In 
VAOPGCPREC 6-99, VA General Counsel held that a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  

Here, as the Board granted a 100 percent schedular rating for 
PTSD effective from December 16, 1988.  Consequently, the 
controlling regulation does not permit, and a VA General 
Counsel opinion (by which the Board is bound; see 38 U.S.C.A. 
§ 7104(c)) proscribes consideration of TDIU for the period 
between December 16, 1988 and July 24, 1997.  That portion of 
the claim is both moot (because a 100 percent schedular 
rating means that a veteran is totally disabled) (See Holland 
v. Brown, 6 Vet. App. 443, 446 (1994)) and legally 
insufficient (because a TDIU claim for a period of time when 
there is a total schedular rating is not encompassed in the 
regulation authorizing such benefit).  Accordingly, the claim 
must be dismissed (for mootness).  See also Green v. West, 11 
Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent).

As to that portion of the claim seeking an effective date for 
TDIU prior to December 16, 1988, it is noteworthy at the 
outset that the veteran's PTSD (his only compensably 
disabling service-connected disability) was recognized as 
service connected effective 14, 1988 (and that matter is not 
in dispute).  Consequently, an effective date for TDIU prior 
to July 14, 1988 is legally prohibited.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  It is also noteworthy that a 
claim for TDIU is essentially a claim for an increased rating 
and the effective date of an award on such claim is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  (An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).) 

It is not in dispute that the veteran's formal claim for TDIU 
was received in July 1994 (although communications from his 
attorney in January and May 1994 may be considered informal 
claims for TDIU), and that a June 1990 Social Security 
Administration (SSA) decision found that the veteran was 
unemployable as of December 16, 1988.  The record also 
clearly shows (and it has not been placed in dispute unless 
by oblique inference) that the veteran was employed in 
substantially gainful employment as of December 13, 1988; 
that he had only missed 2 weeks of work in the year prior to 
December 13, 1988 (and that due to unrelated/non-service-
connected illness); and that prior to the employment he held 
on December 13, 1988, he held a regular job for 4 years 
(leaving that employment because he wanted a change of 
scenery).  As there was no claim for TDIU prior to December 
16, 1988, and no entitlement to TDIU prior to December 16, 
1988, there is no legal basis for a grant of this benefits 
sought.






ORDER

That portion of the veteran's claim seeking TDIU from 
December 16, 1988 to July 24, 1997 is dismissed.

An effective date for the award of TDIU prior to December 16, 
1988 is denied.


REMAND

Regard the claim of entitlement to a rating in excess of 30 
percent for PTSD for the period from July 14 through December 
15, 1988, the December 2003 joint motion by the parties 
stated, in essence, that there was a VCAA notice deficiency 
because the appellant had not been (but must be) notified of 
his "responsibility for submitting evidence relating to the 
time period that is relevant for this appeal, i.e., the late 
1980's."  See page 4 of joint motion.  The Board forwarded 
this instruction to the RO in the June 2004 Remand.  (at p. 
3)

In a December 2004 letter, the RO, in pertinent part, advised 
the appellant that "[t]o establish entitlement to an 
increased rating for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  As the December 2004 notice letter did not 
"specify" (see page 4 of joint motion) that he must 
identify for VA to obtain (submit, as that is his ultimate 
responsibility) evidence that his service-connected PTSD had 
worsened from July 14 to December 15, 1988, the notice issued 
was noncompliant with the Court's Order, and the Board's 
remand.  The veteran is entitled to compliance with the 
remand instruction of the Court and/or the Board as a matter 
of law.  See Stegall v. West, 11 Vet. App. 268 (1988).  
Consequently, the Board has no recourse but to remand the 
case again for compliance with the earlier instructions.

Accordingly, this matter is REMANDED for the following:

1.  The veteran and his attorney should 
again be provided full notice of the VCAA 
as it pertains to the claim for 
entitlement to a rating in excess of 30 
percent for PTSD from July 14 through 
December 15, 1988.  He should be advised 
that to establish entitlement to this 
benefit sought, the evidence must show 
that the PTSD was more severely disabling 
during the time period from July 14 to 
December 16, 1988.  He should be 
specifically advised that it is his 
responsibility to identify any official 
record for the time period in question 
(July 14 to December 15, 1988), that VA 
will obtain any available official 
records, and that VA will obtain any 
private records he identifies (but if VA 
cannot obtain such records, he will be 
notified, and such records are ultimately 
his responsibility to submit).  He should 
also be advised again to submit 
everything he has pertinent to this 
claim.  The veteran and his attorney 
should have the opportunity to respond to 
the notice.  The RO should provided all 
mandated assistance suggested by the 
response.

2.  The RO should then review the case.  
If a rating in excess of 30 percent for 
PTSD remains denied for the period from 
July 14 through December 15, 1988, the 
veteran and his attorney should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond 
before the case is returned to the Board.  

The purpose of this remand is to comply with the mandates of 
the Court's December 2003 Order (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


